IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-21150
                          Conference Calendar


JEFFREY BALAWAJDER,

                                           Plaintiff-Appellant,

versus

LIEUTENANT B. JACOBS,

                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-3810
                          --------------------
                              June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Texas prisoner Jeffrey Balawajder, #520106, appeals from the

district court’s denial of his Fed. R. Civ. P. 60(b) motion for

relief from judgment.    His contention that the district court

mischaracterized his “CRIMINAL COMPLAINT” as a civil complaint is

meritless.     A private party has no right to enforce federal

criminal statutes.     Bass Angler Sportsman Soc’y v. United States

Steel Corp., 324 F. Supp. 412, 415 (D. Ala.), aff’d, 447 F.2d
1304 (5th Cir. 1971); accord Cok v. Cosentino, 876 F.2d 1, 2 (1st

Cir. 1989); Keenan v. McGrath, 328 F.2d 610, 611 (1st Cir. 1964).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-21150
                                  -2-

As Balawajder’s “CRIMINAL COMPLAINT” has no basis in law, the

district court did not abuse its discretion in denying his Rule

60(b) motion.     See Travelers Ins. Co. v. Liljeberg Enter. Inc.,

38 F.3d 1404, 1408 (5th Cir. 1994).

     Balawajders’ appeal is without merit and therefore

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.

     Balawajder’s brief contains abusive and disparaging

references to the district court.     Although a pro se appellant’s

pleadings are entitled to a liberal construction, we “simply will

not allow liberal pleading rules and pro se practice to be a

vehicle for abusive documents.”     Theriault v. Silber, 579 F.2d
302, 303 (5th Cir. 1978).     Accordingly, Balawajder is ORDERED TO

PAY monetary sanctions in the amount of $100 to the Clerk of the

District Court.     The Clerk of this court is instructed not to

accept for filing any appeal, except an appeal in a criminal

proceeding, by Balawajder until he has paid this sanction.

     APPEAL DISMISSED; SANCTION IMPOSED.